CROCKETT, Chief Justice
(concurring in the result):
It is extremely doubtful to me that it ■should be ruled as a matter of law that Middleton was a guest, and plaintiff’s rights determined under the guest statute. A guest within the purview of that statute is usually understood to be one who is invited, either expressly or impliedly, to enjoy the hospitality of the driver of a vehicle ; who accepts such hospitality; who takes a ride either for his own pleasure or his own business, without making any payment to or conferring a benefit upon the driver as compensation for the ride, other than the pleasure of the rider’s company. See Smith v. Franklin, footnote 3 main opinion; Hillyard v. Utah By-Products Co., 1 Utah 2d 143, 263 P.2d 287. In the instant case the driver Cox and the rider Middleton were each engaged in what may be regarded as a joint enterprise to perform a service for the benefit of someone else and at the request of third parties.
Notwithstanding the above, I concur in the result in this case. Even assuming that Middleton was not a guest, and that Cox should be held to the duty of ordinary care, under the facts disclosed, I am unable to see how the plaintiff could make out a case of negligence. This is true particularly because the immediate and therefore proximate cause was a protruding rock in the meadow, where the plane may otherwise have landed safely, which ripped open the gas tank, causing the explosion, fire and tragic consequences to all concerned. While I do not disagree with the application of the doctrine of res ipsa loquitur in airplane crash cases in appropriate circum*48stances, I do not see that the requirements of its application are met here.